Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 2-11, 14-21, and 23-26, as previously filed, and claims 1, 13, and 22, as amended, are currently pending and have been considered below. Claims 9, 12, and 19 have been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 10-15, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi (US 2019/0118944) in view of Guerrini et al. (US 2019/0080621; hereinafter Guerrini) and in further view of Lemmer et al. (US 2018/0101171; hereinafter Lemmer).
Regarding Claim 1:
Kimchi discloses a method of operating a plurality of aerial vehicles in an environment, the method comprising: 
receiving, at a first command module on board a first aerial vehicle navigating along a first flight path, sensor data from one or more sensors on board the first aerial vehicle, wherein the sensor data reflects one or more characteristics of the environment (Kimchi, Para. [0028-0029], Kimchi discloses onboard sensors of an aerial vehicle which collect data and provide environment data to the controller which controls operations of the aerial vehicle); 
determining, via the first command module, a change from a predetermined formation to a different formation for the second aerial vehicle based at least in part on the sensor data…, wherein the predetermined formation and the different formation are relative to the first aerial vehicle (Kimchi, Para. [0029], Kimchi discloses cooperation of aerial vehicles and adjusting their position relative to one another, see para. [0075-0076] where Kimchi also discloses based at least in part on the environment (determined from sensor data), the aerial vehicle configuration will be modified for one or more aerial vehicles (i.e. second or third aerial vehicle)); 
generating, via the first command module, control signals reflecting the change from the predetermined formation to the different formation (Kimchi, Para. [0018], [0030] Kimchi discloses the controller of the aerial vehicle maintains, adjusts, and modifies the formations of the aerial configurations of the aerial vehicle individually or as a distributed controller for all aerial vehicles); and 
sending the control signals from the first aerial vehicle to the second aerial vehicle (Kimchi, Para. [0018], [0030] Kimchi discloses the controller of the aerial vehicle maintains, adjusts, and modifies the formations of the aerial configurations of the aerial vehicle individually or as a distributed controller for all aerial vehicles, see Para. [0092-0093], Kimchi discloses configurations of the aerial vehicle are received from one aerial vehicle and sent to another aerial vehicle),
tracking, via a second command module on board the second aerial vehicle, a position of the first aerial vehicle to yield a tracked position (Kimchi, Para. [0018], Kimchi discloses the controllers of the aerial vehicles operate as a distributed controller to track positions of each other aerial vehicle); and 
maneuvering, via the second command module, the second aerial vehicle to follow the first aerial vehicle based on the control signals and the tracked position of the first aerial vehicle (Kimchi, Para. [0018], Kimchi discloses the controllers of the aerial vehicles operate as a distributed controller to maintain (maneuver) positions relative to each other aerial vehicle).
Guerrini, in the same field of endeavor of flight coordination of aerial vehicles, discloses receiving, at the first command module, additional sensor data from one or more additional sensors on board a second aerial vehicle that is different from the one or more sensors (Guerrinni, Para. [0071], Guerrinni discloses various drones of the swarm are different, and have different sensor systems on board, and allows the transfer of this detection information between other drones in the swarm (See Para. [0078]), and based upon this detection information the swarm determines and changes the configuration of the swarm (see Para. [0104-0109]).
Lemmer, in the same field of endeavor of flight coordination of aerial vehicles, discloses wherein the one or more additional sensors on board the second aerial vehicle have less functionality than the one or more sensors on board the first aerial vehicle (Lemmer, Para. [0028], Fig. 3, Lemmer discloses at least a first and second aerial vehicle with different functionalities, with a first aerial vehicle (UXV1) capable of at least observing and tracking objects and monitoring changes over time and the second aerial vehicle (UXV2) is not capable of the same functionality of the first aerial vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Kimchi to include less functionality of the second aerial vehicle as disclosed by Lemmer in order to complete more complex task that an otherwise single aerial vehicle would be unable to complete, (Lemmer, Para. [0003-0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Kimchi to include at least a second aerial vehicle with different sensors than the first aerial vehicle, and change movements of the aerial vehicle based upon the detection information from any drone (including the second aerial vehicle) as disclosed by Guerrini in order to maximize detecting moving or stationary obstacles and avoid such obstacles (Guerrini, Para. [0103]).
Regarding Claim 2:
The combination of Kimchi, Guerrini, and Lemmer discloses the method of claim 1.
Kimchi further discloses determining, via the first command module or a mission manager, a second flight path for a second aerial vehicle reflecting the change from the predetermined formation to the different formation, wherein the control signals reflect the second flight path for the second aerial vehicle (Kimchi, Para. [0080-0081], Kimchi discloses determining a new configuration (new flight path) of the one or more aerial vehicles).  
Regarding Claim 3:
The combination of Kimchi, Guerrini, and Lemmer discloses the method of claim 2.
Kimchi further discloses receiving, at the first command module, feedback from the second aerial vehicle (Kimchi, Para. [0018], Kimchi discloses a distributed controller which communicates between all aerial vehicles in the configuration, see Para. [0092-0093], Kimchi discloses configurations of the aerial vehicle are received from one aerial vehicle and sent to another aerial vehicle); and 
determining, via the first command module, an updated flight path for the second aerial vehicle, for changing to the different formation, based at least in part on the feedback (Kimchi, Para. [0018], [0080-0081], Kimchi discloses determining a new configuration (new flight path) of the one or more aerial vehicles based on communication between the aerial vehicles via the distribute controller).  
Regarding Claim 4:
The combination of Kimchi, Guerrini, and Lemmer discloses the method of claim 2.
Kimchi further discloses maneuvering, via a second command module of the second aerial vehicle, the second aerial vehicle to navigate along the second flight path (Kimchi, Para. [0018], [0030] Kimchi discloses the controller of the aerial vehicle maintains, adjusts, and modifies the formations of the aerial configurations of the aerial vehicle individually or as a distributed controller for all aerial vehicles).  
Regarding Claim 8:
The combination of Kimchi, Guerrini, and Lemmer discloses the method of claim 1.
Kimchi further discloses wherein the different formation is a second predetermined formation relative to the first aerial vehicle that is different from the predetermined formation (Kimchi, Para. [0075-0076], Kimchi discloses a first and second configuration of aerial vehicles are different, based on various changing parameters).  
Regarding Claim 10:
The combination of Kimchi, Guerrini, and Lemmer discloses the method of claim 1.
Kimchi further discloses wherein the sensor data comprises at least one of weather data, location data, obstacle data, mapping data, payload data, formation data, and landing data (Kimchi, Para. [0061-0062], Kimchi discloses sensor data comprises various data including but not limited to environmental data, obstacle data, and payload data).
Regarding Claim 11:
The combination of Kimchi, Guerrini, and Lemmer discloses the method of claim 1.
Kimchi further discloses wherein the control signals are configured to enable autonomous control of the second aerial vehicle and a third aerial vehicle to maintain the different formation, wherein the different formation is a predetermined aerial formation relative to the first aerial vehicle (Kimchi, Para. [0018], [0021], Kimchi discloses any number of configurations and arrangements for the formations of the plurality of aerial vehicles (in this specific example (4)) collectively operated under a distributed controller).  
Regarding Claim 13:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 1, with the inclusion of a third aerial vehicle above, and is therefore rejected on the same premise.
Regarding Claim 21:
The claim recites analogous limitations to claim 12 above, and is therefore rejected on the same premise.
Regarding Claim 22:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 23:
The combination of Kimchi, Guerrini, and Lemmer discloses the communication system of claim 22.
Kimchi further discloses further comprising a mission manager, wherein the first command module is configured to send the control signals to the second command module via the mission manager (Kimchi, Para. [0095], Kimchi discloses a network interface configured to allow data to be exchanged through the aerial vehicle control system, see Para. [0092-0093], Kimchi discloses configurations of the aerial vehicle are received from one aerial vehicle and sent to another aerial vehicle).  
Regarding Claim 24:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 25:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Claims 5-7, 16-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi in view of Guerrini and in further view of Lemmer and yet in further view of Liu et al. (US 2018/0074520; hereinafter Liu and previously disclosed of in an IDS).
Regarding Claim 5:
The combination of Kimchi, Lemmer, and Guerrini disclose the method of claim 4.
Kimchi further discloses wherein the control signals comprise a first flight command to divert the second aerial vehicle from a flight path associated with the predetermined formation and to follow the second flight path, the method further comprising the steps of: maneuvering, via the second command module of the second aerial vehicle, the second aerial vehicle to navigate along the second flight path (Kimchi, Para. [0018], [0030] Kimchi discloses the controller of the aerial vehicle maintains, adjusts, and modifies the formations of the aerial configurations of the aerial vehicle individually or as a distributed controller for all aerial vehicles).
Liu, in the same field of endeavor of flight coordination of aerial vehicles, discloses receiving, via the second command module and from the first command module, a second flight command to return the second aerial vehicle from the second flight path to the flight path associated with the predetermined formation (Liu, Para. (Liu, Para. [0062], Liu discloses the follower UAV receives a resume command (termination alert) to resume the flight path).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Kimchi to include a second aerial vehicle returning to the first aerial configuration as disclosed by Liu in order to implement their formation commands for the designated flight path, (Liu, Para. [0063]).
Regarding Claim 6:
The combination of Kimchi, Lemmer, and Guerrini disclose the method of claim 4.
Liu, in the same field of endeavor of flight coordination of aerial vehicles, discloses receiving, via the second command module, an alert signal (Liu, Para. [0061-0062], Liu discloses the leader UAV sends a command (alert signal) to a follower UAV alerting of a potential collision); 
initiating, via the second command module, a dispersion pattern flight path, wherein the dispersion pattern flight path is different than the second flight path (Liu, Para. [0061-0062], Liu discloses a follower UAV begins to stop and maintains constant altitude which increases the distance between the leader UAV and follower UAV (i.e. dispersion)); 
maneuvering, via the second command module of the second aerial vehicle, the second aerial vehicle to navigate along the dispersion pattern flight path (Liu, Para. [0061-0062], Liu discloses a follower UAV stops (zero velocity) and maintains constant altitude which increases the distance between the leader UAV and follower UAV (i.e. dispersion)); and 
receiving, via the second command module, a termination alert, wherein the termination alert causes the second command module to instruct the second aerial vehicle to return to the second flight path (Liu, Para. [0062], Liu discloses the follower UAV receives a resume command (termination alert) to resume the flight path).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Kimchi to include signaling the second aerial vehicle to maneuver along a dispersion path, then returning to the flight path as disclosed by Liu in order to avoid collision with the lead UAV, (Liu, Para. [0061]).
Regarding Claim 7:
The combination of Kimchi, Lemmer, and Guerrini disclose the method of claim 4.
Liu, in the same field of endeavor of flight coordination of aerial vehicles, discloses receiving, via the second command module and from the first command module, zone data that indicates one or more zones proximate the second flight path (Liu, Para. [0037], Liu discloses data including predefined flight zones is received by the UAV’s); and 
maneuvering, via the second command module, the second aerial vehicle to enter the one or more zones based at least in part on the zone data (Liu, Para. [0037], Liu discloses the UAV’s are maneuvered based on the provided zone data).
It would be obvious to one of ordinary skill in the art that the zone data may cause the aerial vehicle to maneuver away from the zone, or to enter the zone based on mission parameters of the aerial vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Kimchi to include zone data and maneuvering aerial vehicles based on the zone data as disclosed by Liu in order to maintain safety of the UAVs, (Liu, Para. [0037]).
Regarding Claim 16:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 26:
The claim recites analogous limitations to claim 6 (alert signal and termination alert) or claim 7 (zone data) above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the independent claims 1, 13, and 22, the applicant argues the cited art fails to disclose the newly amended portion of the independent claims. However, applicant’s arguments with respect to the amended portion of independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s arguments regarding claim 1, the applicant continues to argue the cited art of Kimchi fails to disclose “tracking, via a second command module of the second aerial vehicle, a position of the first aerial vehicle to yield a tracked position; and maneuvering, via the second command module, the second aerial vehicle to follow the first aerial vehicle based on the control signals and the tracked position of the first aerial vehicle”. The examiner respectfully disagrees. Kimchi discloses each of the aerial vehicles have a controller, and are configured to control operations of a respective aerial vehicle responsive to control operation independently of the aerial vehicle configuration, and collectively control operations responsive to the aerial vehicle configuration, see Claim 1.  Kimchi further discloses the aerial vehicles cooperate collectively through a distributed controller, which allows the respective operations for the aerial vehicles to maintain relative positions, altitudes, and orientations with respect to other aerial vehicles, see Para. [0018] of Kimchi, which means the aerial vehicles are required to track one another in order cooperate in such a manner, and thus allowing the aerial vehicles to maintain relative positions altitudes, and orientations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664